IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEFFREY COI-IEN,
No. 193, 2014
Defendant Below,
Appellant,

v. Court Below-Court of Chancery
of the State of Delaware,

STATE OF DELAWARE ex rel. KAREN C.A. 8601
WELDIN STEWART, insurance `

Commissioner of the State of De1aware,

Plaintiff Below,
Appellee.

¢¢O'>¢¢O'JOO'J¢'»O'§¢O?¢O'S¢O'J¢¢O'>€O>¢B'>OO'>@>¢¢OO

Submitted: August 29, 2014
Decided: September 4, 2014

0 R D E ~R

This 4“‘ day of September 2014, it appears to the Court that, on August 4,
2014, the Clerk issued a notice to appellant to show cause why this appeal should
not be dismissed for his failure to diligently prosecute the appeal by not Hling his
opening brief and appendix in this matter and for his failure to pay the filing fe_e.
The appellant failed to respond to the notice to show cause within the required ten-
day period; therefore, dismissal of this action is deemed to be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme
Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

/L\_.».@u